DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6-7, 22-62, 64-65, 68-69 and 84-109 have been examined.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 62 and 64 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al. (US 2019/0053319).
-	In reference to claim 62
e.g. wireless device 406 par. 0145) for wireless communications comprising: 
a receiver (e.g. receiver; par. 0145) configured to receive a first configuration for a first grant-free communication (e.g. first grant free configuration via first RRC message; see Fig. 15 par. 0239) and receive a second configuration for at least one second grant-free communication (e.g. second grant free configuration via second RRC message; see Fig. 15 par. 0239)  
at least one processor (e.g. processor 408; par. 0145) configured to perform grant-free communications with a base station (BS) based on at least one of the first configuration or the second configuration (e.g. performing UL transmission after first or second RRC message; see Fig. 15 par. 0239).
and a memory (e.g. memory 409; par. 0145) coupled to the at least one processor

	-	In reference to claim 64 
Jeon et al. teaches a non-transitory computer readable medium (e.g. memory 409; par. 0145) having computer executable code stored thereon for: 
receiving a first configuration for a first grant-free communication (e.g. first grant free configuration via first RRC message; see Fig. 15 par. 0239) 
receiving a second configuration for at least one second grant-free communication (e.g. second grant free configuration via second RRC message; see Fig. 15 par. 0239
performing grant-free communications with a base station (BS) based on at least one of the first configuration or the second configuration (e.g. performing UL transmission after first or second RRC message; see Fig. 15 par. 0239).

Allowable Subject Matter
Claims 1, 6-7, 22-61, 65, 68-69 and 84-109 are allowed.


Response to Arguments
Applicant's arguments filed 01/21/2021 with respect to claims 62 and 64 have been fully considered but they are not persuasive. Claims 62 and 64 have not been amended similar to claim 1. Accordingly, the same 102(a)(2) rejection as in the non-final rejection dated 9/21/2020 is applicable. Amending claims 62 and 64, similar to claim 1 will overcome the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466